Citation Nr: 0703269	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purposes of entitlement to service-
connected burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  The veteran died in December 2003.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

Although the appellant requested a hearing before the Board, 
she failed to attend her hearing scheduled for June 2006.  
Her request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1. The veteran died in December 2003; the causes of death 
listed on his death certificate are acute sepsis, bilateral 
pneumonia, chronic obstructive pulmonary disease (COPD) with 
emphysema, acute and chronic renal failure, and 
arteriosclerotic heart disease.  These are not shown to be 
related to active service.

2. At the time of the veteran's death, service connection was 
established for a herniated disc, a scar on the left leg, 
dermatitis of the left leg, and a below the knee amputation 
of the left leg.

3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2006).

2. Entitlement to service-connected burial benefits is not 
warranted.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 
2002); 38 C.F.R. § 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this respect, a January 2004 
letter informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought, as 
well as advised her of the types of evidence VA would assist 
her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This letter also essentially notified 
the appellant of the need to submit any pertinent evidence in 
her possession.  The Board notes that this letter was sent to 
the appellant prior to the April 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2006 letter was sent to the appellant 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing a 
VA medical opinion, when appropriate.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran's service medical records are associated with the 
claims folder, as well as various private medical records.  
The appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.  

No VA etiology opinion was provided, and in light of the 
evidence of record, the Board concludes that VA has no duty 
to provide such opinion as there is sufficient medical 
evidence to decide the claim at hand.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Additionally, the evidence of record 
does not contain any competent evidence indicating that the 
veteran's cause of death may be associated with a disease or 
injury incurred in or aggravated by his active duty service.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the" appellant 
"regarding what further evidence" she "should submit to 
substantiate" her "claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

A. Service Connection for Cause of Death

The appellant is claiming entitlement to service-connected 
burial benefits.  Thus, the first question the Board must 
address is whether there is service connection for the cause 
of the veteran's death.  See 38 U.S.C.A. § 1310 (West 2002).  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b) (2006).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2006).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In the present case, the primary cause of the veteran's death 
was reported on the death certificate as acute sepsis.  It 
was noted that the onset of this condition was a few days 
prior to the veteran's death.  Bilateral pneumonia was listed 
as an underlying cause of death, and COPD with emphysema, 
acute and chronic renal failure, and arteriosclerotic heart 
disease were listed as other significant causes contributing 
to death.  The veteran's death certificate indicates that no 
autopsy was performed.  At the time of the veteran's death, 
service connection was established for a herniated disc, a 
scar on the left leg, dermatitis of the left leg, and a below 
the knee amputation of the left leg.

The veteran's service medical records do not indicate any 
chronic cardiovascular, pulmonary, renal, or respiratory 
problems during his active service.  A January 1945 service 
medical record notes the presence of pneumococci; however, 
his October 1945 separation evaluation by the Medical Board 
does not indicate that the veteran has any chronic 
cardiovascular, pulmonary, renal, or respiratory problems.

The appellant contends that the veteran's death is service-
related due to his service-connected left leg below the knee 
amputation.  Specifically, in her June 2004 notice of 
disagreement, the appellant states that the veteran received 
a new prosthesis shortly before his death, and that due to an 
ill fit, he developed an infection on his left leg.  He was 
unable to wear the prosthesis, and thus he was confined to a 
wheelchair or to bed.  She claims that this inactivity led to 
the development of pneumonia and an infection in his 
bloodstream, both of which eventually led to his death.

The Board observes that the medical evidence of record 
indicates that the veteran was treated by a home health 
agency for a decubitus ulcer on his left leg at the site of 
his amputation, an abnormality of gait, atrial fibrillation, 
and a coagulation defect, not otherwise classified, from 
March 2003 to April 2003.  However, the April 2003 discharge 
summary indicates that his care was discontinued because of 
an improved or stable condition.  A July 2003 home health 
nursing note indicates that he was again observed to have an 
acute lesion on his left leg at the amputation site.  The 
July 2003 nursing note indicates that this wound was treated, 
and an August 2003 home health nursing note makes no mention 
of any continuing or new lesions/wounds on the veteran's left 
leg.  

An October 2003 VA community nursing home (CNH) note 
indicates that the veteran was placed in a VA-contracted 
facility for an indefinite period of time.  A November 2003 
VA CNH record notes that the veteran was admitted to Trinity 
West on November 18, 2003, approximately two weeks prior to 
his death, for treatment of his COPD.  No mention is made of 
any problems related to his left leg amputation.

The Board notes that none of the records discussed above, as 
well as no additional competent medical evidence of record, 
indicates any link between the veteran's left leg amputation 
and his eventual development of pneumonia and acute sepsis.  
The Board sympathizes with the appellant and acknowledges her 
contentions that her late husband's death is related to his 
service-connected left leg amputation.  However, there is no 
medical basis for such a finding, and as a layperson, the 
appellant is not competent to provide evidence regarding the 
etiology of his diseases.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Additionally, there is no competent evidence that the 
veteran's COPD with emphysema, acute and chronic renal 
failure, and arteriosclerotic heart disease were related to 
service.  The record contains a multitude of records 
indicating diagnoses of these disorders; however, no 
etiological opinion linking any of these disorders to service 
is of record.  See 38 C.F.R. § 3.303.  There is also no 
competent medical evidence linking any of these disorders to 
the veteran's service-connected herniated disc, left leg 
scar, left leg dermatitis, or left leg amputation.  See 
38 C.F.R. § 3.310 (2006).

In sum, the evidence shows that the veteran developed 
bilateral pneumonia, which eventually led to acute sepsis, 
which, in turn, led to his death many years after service.  
This fatal condition was not service-connected, nor does any 
competent medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As a preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B. Entitlement to Service-Connected Burial Benefits

If a veteran dies as a result of service-connected disability 
or disabilities, certain monetary benefits may be paid for 
the veteran's funeral and burial expenses.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2006).  Under 
certain circumstances, certain monetary benefits may also be 
paid toward the veteran's funeral and burial expenses if a 
veteran's death is not service-connected.  38 U.S.C.A. § 2302 
(West 2002); 38 C.F.R. § 3.1600(b) (2006).  

In the present case, the appellant is already in receipt of 
the maximum allowable expenses for burial allowance and plot 
or interment allowance for nonservice-connected deaths.  
However, she contends that her husband's death was service-
connected, and thus, she is entitled to the higher allowance 
provided for under 38 U.S.C.A. § 2307 for service-connected 
deaths.

The Board observes that the veteran's death is not service-
connected for the reasons discussed above.  Thus, the 
appellant is not entitled to service-connected burial 
benefits, and thereby a larger allowance.  Accordingly, the 
appellant's claim for service-connected burial benefits must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purposes of entitlement to service-
connected burial benefits is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


